The defendant, in this case, had died after the filing of his answer ; and now Botts, for his representatives, moved that an order might be entered, that the injunction should stand dissolved as an act of this day, unless, the complainant, on or before the last day of the next term, should revive the suit against the representatives of Hord. He cited the order, in the case of Carter v. Washington, as in point.
PER CURIAM.
A difference may, perhaps, be taken between the two cases : and the rules of the Court should be settled on very mature deliberation. At a subsequent day, the judge observed that the motion had been considered by the Court; that no distinction, in principle, could be discovered between this case and that of Carter v. Washington, and that the order might be entered as moved for.
N. B. An agreement at the bar prevented the entry.